Citation Nr: 1729821	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  09-37 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for a left knee disability based upon instability, effective April 7, 2009.

2.  Entitlement to a rating in excess of 30 percent for migraine and tension headaches as a residual of a traumatic brain injury (TBI). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and G.P. 


ATTORNEY FOR THE BOARD

R. Brunot, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1987 to October 1994.

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas.  In an October 2014 decision, the Board denied the Veteran's claims for a rating in excess of 30 percent for migraine and tension headaches and for a compensable rating for a left knee disability based on instability effective from April 7, 2009.

In April 2011, a hearing was held before the undersigned Veterans Law Judge, and a transcript of the hearing is of record. 

The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2015 memorandum decision, the Court set aside and remanded the Board's October 2014 decision.  The case was then remanded by the Board in September 2016 for additional development.  It has now returned to the Board. 


FINDINGS OF FACT

1.  The Veteran has slight instability of the left knee.

2.  The Veteran's service-connected headaches are manifested by complaints of incapacitating headaches approximately three to four per month lasting one to two days but without evidence of attacks productive of severe economic inadaptability.   


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in excess of 10 percent for the Veteran's service-connected left knee disability based on instability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.71a, Diagnostic Code 5257 (2016).  

2.  The criteria for entitlement to a disability rating in excess of 30 percent for migraine and tension headaches as a residual of traumatic brain injury (TBI) have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8100 (2016). 

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete VA application, VA must notify the claimant of any information, medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  VA's duty to notify was satisfied by a VCAA letters sent in October 2007 and November 2007.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Additionally, VA has a duty to assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The evidence of record includes the Veteran's Service Treatment Records (STRs), his VA treatment records, his private medical records, and his VA examinations.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  Thus, all relevant, identified, and available evidence has been obtained.  

The duty to assist also includes providing an examination when the record indicates a claim may have merit but there is insufficient evidence to decide the matter.  38 U.S.C.A. § 5103A (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Furthermore, once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran received VA examinations for his left knee disability in November 2011 and November 2013.  In addition, the Veteran received VA examinations for his migraines in November 2007, December 2009, and November 2011.  The Board finds the previous examinations for both his left knee disability and headaches were adequate.  

In September 2016, the Board remanded the case for additional VA examinations.  The Veteran received a VA examination for his migraines in December 2016 and for his left knee in January 2017, in accordance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds the December 2016 migraine VA examination was adequate as the examiner reviewed the claims file and provided an adequate rationale for his conclusion.  However, the Board notes the January 2017 VA examination could not be completed because the Veteran's left knee was in severe pain.  Nevertheless, the Board finds that remand for correction is not warranted because a decision could be made based on the medical evidence of record.  D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).  As discussed below, the evidence of record is sufficient to warrant an increased rating.  Accordingly, the Board's duty to assist has been fulfilled.

II.  Increased Rating 

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of evidence in light of the entirety of the record.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2016).  

A.  Left Knee Disability

Given the nature of the present claim for a higher initial evaluation, the Board has considered all evidence of severity since the effective date for the award of service connection in April 2009.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board considers the Veteran's left knee disability under Diagnostic Code 5257, other impairment of the knee.  Under Diagnostic Code 5257, a 10 percent rating is warranted when there is slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted when there is moderate recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a (2016).  Diagnostic Code 5257 is based upon instability and subluxation, not limitation of motion, as a result, the factors set forth in 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 do not apply.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The words "slight," "moderate," and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just. 38 C.F.R. § 4.6 (2016).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2016).

In April 2011, the Veteran testified at a Board hearing about his knee disability.  The Veteran indicated that he used a cane to walk, which he received from the VA.  The Veteran stated his knee gave out daily and he had fallen several times, but with his cane had been able to balance better.  Moreover, the Veteran indicated that his knee had deteriorated over the past year.

The Veteran's left knee was later evaluated in November 2011 at a VA examination.  The examiner found the Veteran's anterior, posterior, and medial-lateral joint stability tests all came back as normal.  The examiner also found no evidence of patellar subluxation.  The examiner concluded the Veteran's knee was stable, but symptomatic with regular joint pain.  While the examiner noted the Veteran had limited ability with prolonged standing and walking, there was no evidence of instability.

The Board also evaluated the Veteran's private medical records from July 2013 to August 2016.  These records indicated the Veteran's daily struggles with his knee disability.  The Veteran stated that he has left knee instability, though he was not formally diagnosed by his doctor.  In July 2016, the Veteran was given crutches by his doctor and in August 2016 the Veteran indicated that he used a knee brace.

In January 2017, the Veteran underwent another VA examination.  At this examination the examiner noted the Veteran still needed a brace to walk and that the Veteran had difficulty with posture, mobility, and prolonged sitting.  However, the Veteran's knee could not be tested because the Veteran stated he had severe knee pain.  Nevertheless, the examiner noted the Veteran had no history of recurrent lateral instability.

The Board finds the evidence of record warrants a compensable rating for the Veteran's left knee instability.  While the Board acknowledges the medical evidence of record does not document clinical findings of instability on objective testing, the Board considers the Veteran's competent and credible lay statements discussing his instability.  In his April 2011 testimony, the Veteran stated his knee buckled daily, and he was given a cane by the VA.  Further, his private records document that the Veteran's doctor gave him crutches and noted that the Veteran used a knee brace.  

Accordingly, the Board finds the preponderance of evidence shows that the Veteran has slight instability, and thus, a 10 percent rating is warranted.  As there is no evidence to document clinical findings of instability on objective testing, the Board finds a higher rating is not warranted because his disability picture from his left knee is not more closely described as "moderate." 

The Board notes that the Veteran has been assigned a separate rating for painful limitation of motion of the left knee, as well as a separate rating for symptoms related to his meniscus under Diagnostic Code 5258.  

B.  Migraines 

Migraines are rated under Diagnostic Code 8100.  38 C.F.R. § 4.124a (2016).  Under this Diagnostic Code a 30 percent rating is warranted when the migraines cause characteristic prostrating attacks occurring on average once a month over the last several months.  A 50 percent rating is warranted when the migraines cause frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 

The rating criteria do not define "prostrating."  By way of reference, "prostration" is defined as "extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary, 1531 (32nd ed. 2012).  

The rating criteria do not define "severe economic inadaptability;" however, nothing in Diagnostic Code 8100 requires the claimant to be completely unable to work to qualify for a 50 percent rating.  See Pierce v. Principi, 18 Vet. App. 440 (2004).  The Secretary has conceded that the term "productive of economic inadaptability" could be read as either "producing" or "capable of producing."  Pierce v. Principi, 18 Vet. App. 440, 445 (2004).  

As the Veteran's headaches are due to a traumatic brain injury (TBI), the Board also considers the criteria for rating TBI in determining whether the Veteran is entitled to a higher disability evaluation.

Effective October 23, 2008, the protocol for evaluating TBI was revised.  See 73 Fed. Reg. 54, 693 (Sept. 23, 2008).  See 38 C.F.R. § 4.124, Note (5) (2013).  A veteran whose residuals of TBI are rated under a version of § 4.124a, Diagnostic Code 8045, may request review under Diagnostic Code 8045, irrespective of whether his disability worsened since the last review.  Id.

Prior to October 23, 2008, Diagnostic Code 8045 provided that purely neurological disabilities such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., following trauma to the brain, will be rated under the diagnostic codes specifically dealing with such disabilities, with citation of hyphenated diagnostic code (e.g., 8045-8911).  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under Diagnostic Code 9034.  This 10 percent rating could be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9034 were not assignable in the absence of a diagnosis of multi-infract dementia associated with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 845 (effective prior to October 23, 2008). 

Under the revised Diagnostic Code 8045, effective October 23, 2008, there are three main areas of dysfunction that may result from TBI and have profound effects on functioning:  cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2016).   

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another Diagnostic Code, such as a migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id. 

Residuals not listed in the regulations that are reported on an examination should be evaluated under the most appropriate diagnostic code.  Each condition should be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id. 

The Veteran has received several VA examinations to evaluate his migraine disability.  

At his November 2007 VA examination, the Veteran indicated he had two headaches per month that were triggered by flashing lights.  The Veteran said he experienced throbbing pain.  Additionally, his headaches were aggravated by light, sound, and associated with nausea.  The Veteran stated his headaches were more frequent, severe, and affected his work performance.  The Veteran worked as a computer technician and had to put a screen over his computer to minimize the light because the light would trigger a headache.  The examiner concluded that the Veteran suffered from a moderately severe disability.

The Veteran's next examination was in December 2009.  The Veteran noted that his headaches interfered with work once a month and to treat the headaches he would lie down for four to six hours.  The headaches were accompanied by nausea and vomiting and were triggered by flashing or bright lights.  The examiner noted the Veteran's headaches did not cause neurological deficits, loss of awareness, or parenthesis. 

In April 2011, the Veteran testified at a Board hearing about his migraines.  The Veteran stated his migraines made him feel nauseous.  The Veteran said when he got headaches he would see purple stars, vomit, and then have to go to bed for relief.  The migraines would last about two days, and he would have them about once a week in the winter and one to two per month in the summer.  Further, the Veteran stated that his migraines caused him to black out seven to eight times in the past eighteen months.   

In November 2011, the Veteran had a VA examination where he reiterated that his headaches caused him to see purple stars and caused vomiting.  The examiner concluded the Veteran's headaches were not "affecting or causing cognitive impairment such as memory problems, attentions [sic], concentration, executive function, judgement, social interaction, orientation, motor activities, visual spatial orientation or neurobehavioral effects, communication, or consciousness problems."  The examiner did find that the Veteran's pain could negatively affect his ability to concentrate; however, the Veteran could manage his pain using oral medication. 

The Board also notes at this examination his TBI was evaluated.  The examiner noted his headaches were the only residual symptom of the Veteran's TBI.  Additionally, the Veteran's headaches did not cause him any cognitive impairment. Accordingly, the Board finds the Veteran's migraines are most appropriately rated under Diagnostic Code 8100, which rates migraine headaches, rather than Diagnostic Code 8045, which rates TBI.    

The Veteran's most recent VA examination was in December 2016.  The Veteran kept a log of his headaches for two years and found he that he had three to four incapacitating episodes a month, each lasting one to two days.  The Veteran had about one prostrating attack every month.  The Veteran experienced similar symptoms with his headaches such as nausea and vomiting.  Moreover, he also experienced sensitivity to light, sensitivity to sound, and changes in vision.  The Veteran's headaches affected his work because he had to miss work three to four times a month for about two days each time due to his headaches.  Nevertheless, the examiner opined that the Veteran's headaches did not qualify as "VERY [sic] prostrating and prolonged attacks of migraines/non-migraine pain productive of SEVERE [sic] economic inadaptability."  

The Board considers the medical evidence and lay evidence.  In the November 2007 VA examination the Veteran noted he had to put a screen over his computer at work to minimize the brightness.  However, the Board does not find this accommodation is one that would be cause or be capable of causing severe economic inadaptability.  The Veteran was still able to work and the Board considers the minimization of his screen's brightness a minor adjustment.  The Veteran's VA examination from December 2009 the Veteran noted his headaches interfered with his work once per month.  Missing work once a month due to his headaches is not severe enough to cause or be capable of causing severe economic inadaptability. 

At his April 2011 Board hearing, the Veteran stated that his headaches have increased in frequency and he now has them about once or twice per week in the winter and once or twice per month in the summer.  At his November 2011 VA examination, the Veteran's symptoms remained the same.  The examiner noted his headaches did not cause him cognitive impairments, but the pain he experienced could affect his concentration.  At his December 2016 examination, the Veteran reported that as a result of his headaches, he missed work three to four times per month, for two days each time.  The examiner stated that the headaches were "...capable of producing absences from work ... which I would say is fairly prolonged.  But in my opinion, it does not qualify as 'VERY prostrating and prolonged attacks of migraines/non-migraine pain productive of SEVERE economic inadaptability.'"

The Board finds the Veteran's lay testimony competent and credible.  However, the Board finds the Veteran in this case lacks the experience or training necessary to opine that his tension headaches cause or are capable of causing severe economic inadaptability.  Conversely, the Veteran provided the accommodations he makes at work to mitigate his disability, including minimizing the brightness of his computer screen and taking time off work when needed.  The December 2016 VA examiner considered the Veteran's accommodations at work and concluded the Veteran's headaches did not cause him "severe" economic inadaptability.  The Board finds this opinion is credible and competent.  Although the examiner noted that the headaches were "capable" of producing prolonged absences from work, the examiner explained that even so, "severe" economic inadaptability was not shown.  Accordingly, the Board assigns the December 2016 examiner's opinion high probative value.   

The rating criteria for a 50 percent rating require that the headaches cause, or are capable of causing, "severe" economic inadaptability.  The Board finds that the most probative evidence shows that although the Veteran's migraines interfere with his employment by causing absences, they do not cause, and are not capable of causing, "severe" economic inadaptability.  The Board finds that the Veteran's disability picture is not more closely approximated by the 50 percent rating criteria.  38 C.F.R. § 4.7 (2016).  Therefore, the preponderance of the evidence is against this claim.  38 C.F.R. § 4.3 (2016).  

III.  TDIU   

A total disability rating based on individual unemployability (TDIU) is not for consideration because the Veteran does not contend, and the evidence does show, that his service-connected disabilities render him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  The Veteran is currently gainfully employed as a computer programmer and though his migraines cause him to make adjustments at work, there is no evidence in the record to suggest he is unemployable. 


ORDER

Entitlement to an initial rating of 10 percent but not higher for the Veteran's left knee disability, effective April 7, 2009, is granted.

Entitlement to a rating in excess of 30 percent for migraine and tension headaches as a residual of a traumatic brain injury is denied. 





____________________________________________
D. Martz Ames 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


